Exhibit 10.1

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) is made by and
between ImmunoGen, Inc., a Massachusetts corporation (the “Company”), and
Gregory D. Perry (“Executive”), and shall become effective on the eighth (8th)
day following the Executive’s execution of it (the “Effective Date”), as
described more fully in Section 14 below. This Agreement is intended to confirm
the understanding and set forth the agreement between the Company and the
Executive with respect to the Executive’s separation from the Company. In
consideration of the mutual promises and covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the Company and the Executive hereby
agree as follows:

 

1.                                      Transition Period; Separation of
Employment; Resignations.

 

(a)                                 Transition Period.  The Executive’s
employment with the Company shall end effective as of the close of business on
September 13, 2013 (the “Separation Date”).  The period between the Effective
Date and the Separation Date shall be referred to herein as the “Transition
Period.”  The Executive’s employment shall continue on the same terms and
conditions as the Executive’s present employment during the Transition Period,
e.g., the Executive shall continue to receive the Executive’s current base
salary in accordance with Company payroll practices and shall continue
participation in Company benefit plans under the same terms and conditions as
the Executive currently is participating.  Notwithstanding the foregoing,
between August 26, 2013 and the Separation Date the Executive shall not be
required to report to the Company’s offices unless requested to do so by the
Company, provided that the Executive shall remain available to, and cooperate
with, the Company to transition the Executive’s job duties (including meeting
with Company personnel, answering questions from Company personnel, and
transferring knowledge to Company personnel) and to perform other such duties as
the Company may from time to time request. The Executive shall not contact
clients or partners of the Company or its subsidiaries during this time period,
unless otherwise instructed by the Company.

 

(b)                                 Separation of Employment.  The Transition
Period shall conclude on the Separation Date.  From and after the Separation
Date, the Executive shall not represent himself as an employee or agent of the
Company.

 

(c)                                  Resignations.  The Executive hereby resigns
from the following positions as of the Separation Date, and shall timely execute
any additional documentation requested by the Company or its subsidiaries to
effectuate such resignations: (i) Executive Vice President, Chief Financial
Officer and Treasurer of the Company; (ii) Director and Treasurer of ImmunoGen
Securities Corp., (iii) Director of ImmunoGen Europe Limited; and (iv) any other
position held in the Company or any of its subsidiaries.

 

2.                                      Separation Benefit.  In exchange for the
promises and consideration contained herein, including but not limited to the
services provided by the Executive during the Transition Period (as described in
Section 1 above) and the additional covenants and agreements by the Executive
(as described in Section 9 below), the Company shall pay the Executive a total
amount equal to twelve (12) months of the Executive’s then current Base Salary,
less applicable taxes and deductions (the “Separation Benefit”), to be made in
approximately equal bi-weekly installments

 

1

--------------------------------------------------------------------------------


 

in accordance with the Company’s usual payroll practices beginning on the first
(1st) business day of the seventh (7th) month following the Separation Date,
provided that on the first regularly scheduled payroll date following such
1st business day of such 7th month the Executive shall be paid an aggregate
amount equal to the accumulated but yet unpaid Separation Benefit otherwise due
to the Executive.  The Executive acknowledges and agrees that (a) the Separation
Benefit, (b) the portion of the Executive’s Base Salary that has accrued prior
to the Separation Date and has not yet been paid, (c) to the extent required by
law and the Company’s policy, an amount equal to the value of the Executive’s
accrued but unused vacation days, and (d) the amount of any expenses properly
incurred by the Executive on behalf of the Company prior to the Separation Date
and not yet reimbursed, shall be the sole amounts owing to the Executive upon
termination of the Executive’s employment.  The Executive shall not be eligible
for any other payments or benefits, including but not limited to additional base
salary payments, bonuses, commissions, vacation pay, holiday pay, equity, stock,
stock options, paid time off, or other forms of compensation or benefits, except
as may otherwise be set forth in this Agreement or other Company plan documents
with respect to plans in which the Executive is a participant.

 

3.                                      Equity.  To the extent applicable, all
of the terms, rights and conditions of the ImmunoGen, Inc. 2006 Employee,
Director and Consultant Equity Incentive Plan (the “Plan”) and any stock option
agreements executed by the Executive pursuant thereto (collectively the “Stock
Option Agreements”) are hereby incorporated by reference and shall survive the
signing of this Agreement.  The Executive may exercise any unexercised vested
options in accordance with the Plan and applicable Stock Option Agreements.  The
Executive acknowledges and agrees that the Executive must be an employee of the
Company at the time that any options vest, and that following the Separation
Date the Executive shall not have any right to vest in any additional stock
options under any Company stock or stock option plan (of whatever name or kind)
in which the Executive was eligible to participate.

 

4.                                      General Release.

 

(a)                                 Executive Release.  In consideration of the
payments and benefits provided to the Executive hereunder, and for other good
and valuable consideration, receipt of which is hereby acknowledged, the
Executive, with the intention of binding the Executive and the Executive’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company and each of its subsidiaries and
affiliates (the “Company Affiliated Group”), their present and former officers,
directors, executives, agents, attorneys, employees and employee benefits plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the “Company Released Parties”), of and
from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Company Released
Party in any capacity, including, without limitation, any and all claims
(i) arising out of or in any way connected with the Executive’s service to any
member of the Company Affiliated Group (or the predecessors thereof) in any
capacity, or the termination of such service in any such capacity, (ii) for
severance benefits, vacation benefits, holiday pay, sick pay, wages, salary
payments, commissions, or incentive payments, (iii) for

 

2

--------------------------------------------------------------------------------


 

breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional or negligent infliction of emotional harm, promissory
estoppel, unjust enrichment, breach of a covenant of good faith and fair
dealing, violation of public policy, defamation, interference with contractual
relations, invasion of privacy, misrepresentation, deceit, fraud or other tort,
or any claim to attorneys’ fees under any applicable statute or common law
theory, and (iv) for any violation of applicable federal, state and local labor
and employment laws, including, without limitation, any and all claims
concerning unlawful and unfair labor and employment practices and any and all
claims arising under the civil rights laws of any federal, state or local
jurisdiction, including Title VII of the Civil Rights Act of 1964 (“Title VII”),
the Age Discrimination in Employment Act (“ADEA”), the Americans with
Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), the
National Labor Relations Act (“NLRA”), the Employee Retirement Income Security
Act of 1974 (“ERISA”), the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”), Sections 503 and 504 of the Rehabilitation Act, the
Massachusetts Fair Employment Practices Act, the Massachusetts Civil Rights Act,
the Massachusetts Equal Rights Act, the Massachusetts Wage Act, the
Massachusetts Equal Pay Act, and any and all claims under any whistleblower laws
or whistleblower provisions of other laws.

 

(b)                                 Company Release.  In consideration of the
Executive’s commitment to, and fulfillment of, the terms and conditions of this
Agreement, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Company Affiliated Group and the successors,
predecessors and assigns of each entity within the Company Affiliated Group
(collectively, the “Company Releasors”) do hereby release, remise, acquit and
forever discharge the Executive and the Executive’s heirs, executors,
administrators and assigns of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Company Releasors now have, own
or hold, or have at any time heretofore had, owned or held, against the
Executive in any capacity; provided, however, that the foregoing release does
not extend to: (i) any claim or cause of action that the Company Releasors may
have against the Executive relating to his engaging in any criminal misconduct
relating to the Company; (ii) the Executive’s breach of any material provision
of the Proprietary Information, Inventions, and Competition Agreement executed
by him; (iii) the Executive’s engaging in any act involving material fraud or
theft against the Company; (iv) the Executive’s willful breach of a material
provision of any code of conduct or ethics policy in effect at the Company;
(v) the Executive’s breach of any material provision of this Agreement; (vi) any
right or claim or cause of action which by law the Company Releasors are not
permitted to waive; or (vii) the Company Releasors’ right to participate in any
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or any other governmental authority with responsibility for the
administration of fair employment practices laws (the “Excluded Claims”).  The
Company expressly acknowledges and represents that none of the Company Releasors
has knowledge of any action or failure to act by the Executive that would give
rise to an Excluded Claim as of the date that the Company executes this
Agreement.

 

5.                                      No Admissions.  The Executive
acknowledges and agrees that this Agreement is not to be construed in any way as
an admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied.

 

3

--------------------------------------------------------------------------------


 

6.                                      Application to all Forms of Relief.  The
release of claims in Section 4 applies to any relief no matter how called,
including, without limitation, wages, back pay, front pay, compensatory damages,
liquidated damages, punitive damages for pain or suffering, costs and attorney’s
fees and expenses.

 

7.                                      Specific Waiver.  The Executive
specifically acknowledges that his acceptance of this Agreement, specifically
including the terms of Section 4 herein, constitutes, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA, FMLA, NLRA, ERISA, COBRA, the Massachusetts Fair Employment Practices
Act, the Massachusetts Civil Rights Act, the Massachusetts Equal Rights Act, the
Massachusetts Wage Act, the Massachusetts Equal Pay Act, and any state or local
law or regulation in respect of employment of any kind; provided, however, that
nothing herein shall be deemed, nor does anything herein purport, to be a waiver
of any right or claim or cause of action which by law the Executive is not
permitted to waive.

 

8.                                      No Complaints or Other Claims.  The
Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.  This Agreement does not: (a) prohibit
or restrict the Executive from communicating, providing relevant information to
or otherwise cooperating with the U.S. Equal Employment Opportunity Commission
or any other governmental authority with responsibility for the administration
of fair employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Agreement or its underlying facts, or (b) require the
Executive to notify the Company of such communications or inquiry.

 

9.                                      Conditions of Agreement.

 

(a)                                 Terms and Conditions.  From and after the
Separation Date, the Executive shall abide by all the terms and conditions of
this Agreement and the terms and any conditions set forth in any employment or
confidentiality agreements signed by the Executive, which is incorporated herein
by reference.

 

(b)                                 Confidentiality.  The Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or any legal process, or as is necessary in connection with any
adversarial proceeding against any member of the Company Affiliated Group (in
which case the Executive shall cooperate with the Company in obtaining a
protective order at the Company’s expense against disclosure by a court of
competent jurisdiction), communicate, to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business, any trade secrets, confidential information, knowledge or data
relating to any member of the Company Affiliated Group, obtained by the
Executive during the Executive’s employment by the Company that is not generally
available public knowledge (other than acts by the Executive in violation of
this Agreement).  This confidentiality obligation is in addition to, and not in
lieu of, any other contractual, statutory and common law confidentiality
obligation of the Executive to the Company.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Return of Company Material.  The Executive
represents that he has returned or will have returned to the Company all Company
Material (as defined below) on or before the Separation Date.  For purposes of
this Section 9(c), “Company Material” means any documents, files and other
property and information of any kind belonging or relating to (i) any member of
the Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them, or
(iii) the businesses, products, services and operations (including without
limitation, business, financial and accounting practices) of any of them, in
each case whether tangible or intangible (including, without limitation, credit
cards, building and office access cards, keys, computer equipment, cellular
telephones, pagers, electronic devices, hardware, manuals, files, documents,
records, software, customer data, research, financial data and information,
memoranda, surveys, correspondence, statistics and payroll and other employee
data, and any copies, compilations, extracts, excerpts, summaries and other
notes thereof or relating thereto), excluding only information (x) that is
generally available public knowledge or (y) that relates to the Executive’s
compensation or the Executive’s benefits.

 

(d)                                 Cooperation. During the six (6) month period
immediately following the Separation Date, the Executive shall reasonably
cooperate with the Company upon its reasonable request regarding matters arising
out of the Executive’s services to the Company Affiliated Group, and shall be
reasonably available to the Company with respect to such matters.  The Company
shall make reasonable efforts to request such cooperation such that it does not
unreasonably interfere with the Executive’s professional obligations, and shall
promptly reimburse the Executive for any business expenses that he reasonably
incurs in connection with any such requests, subject to the Executive’s timely
submission of appropriate documentation supporting same.

 

(e)                                  Non-Disparagement.  The Executive
acknowledges and agrees that he shall not make any statements that are
professionally or personally disparaging about or adverse to the interests of
the Company or any Company Released Party, including, but not limited to, any
statements that disparage in any way whatsoever the Company’s products,
services, businesses, finances, financial condition, capabilities or other
characteristics.  The Company acknowledges and agrees that no Company director
or member of its senior management team shall make any statements that are
professionally or personally disparaging about or adverse to the interests of
the Executive, including, but not limited to, any statements that disparage in
any way whatsoever the Executive’s services to the Company, capabilities or
other characteristics.

 

(f)                                   Ownership of Inventions, Non-Disclosure,
Non-Competition and Non-Solicitation.  The Executive expressly acknowledges and
agrees that the Proprietary Information, Inventions, and Competition Agreement
executed by him is incorporated herein by reference, and shall survive the
execution of this Agreement in full force and effect pursuant to its terms.

 

(g)                                  No Representation.  The Executive
acknowledges that, other than as set forth in this Agreement, (i) no promises
have been made to him and (ii) in signing this Agreement the Executive is not
relying upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the Agreement or concerning any other thing or
matter.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Injunctive Relief.  In the event of a breach
or threatened breach by the Executive of the Executive’s obligations under this
Section 9, the Executive agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, the Executive acknowledging that damages would be inadequate
or insufficient.

 

10.                               Voluntariness.  The Executive agrees that he
is relying solely upon his own judgment; that the Executive is over eighteen
years of age and is legally competent to sign this Agreement; that the Executive
is signing this Agreement of his own free will; that the Executive has read and
understood the Agreement before signing it; and that the Executive is signing
this Agreement in exchange for consideration that he believes is satisfactory
and adequate.

 

11.                               Legal Counsel.  The Executive acknowledges
that he has been informed of the right to consult with legal counsel and has
been encouraged to do so.

 

12.                               Complete Agreement/Severability.  Other than
the agreements and/or obligations specifically referenced as surviving herein,
this Agreement constitutes the complete and final agreement between the parties
and supersedes and replaces all prior or contemporaneous agreements,
negotiations, or discussions relating to the subject matter of this Agreement. 
All provisions and portions of this Agreement are severable.  If any provision
or portion of this Agreement or the application of any provision or portion of
the Agreement shall be determined to be invalid or unenforceable to any extent
or for any reason, all other provisions and portions of this Agreement shall
remain in full force and shall continue to be enforceable to the fullest and
greatest extent permitted by law.

 

13.                               Acceptance.  The Executive acknowledges that
he has been given a period of twenty-one (21) days within which to consider this
Agreement, unless applicable law requires a longer period, in which case the
Executive shall be advised of such longer period and such longer period shall
apply.  The Executive may accept this Agreement at any time within this period
of time by signing the Agreement and returning it to the Company.

 

14.                               Revocability.  This Agreement shall not become
effective or enforceable until seven (7) calendar days after the Executive signs
it.  The Executive may revoke his acceptance of this Agreement at any time
within that seven (7) calendar day period by sending written notice to the
Company.  Such notice must be received by the Company within the seven
(7) calendar day period in order to be effective and, if so received, would void
this Agreement for all purposes.

 

15.                               Governing Law.  Except for issues or matters
as to which federal law is applicable, this Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to the conflicts of law principles thereof.

 

[Signature Page to Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

EXECUTIVE

 

IMMUNOGEN, INC.

 

 

 

 

 

 

/s/ Gregory D. Perry

 

By:

/s/ Daniel M. Junius

(Signature)

 

 

Name: Daniel M. Junius

Print Name: Gregory D. Perry

 

 

Title: President and CEO

 

7

--------------------------------------------------------------------------------